 

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;
JOLT INITIATIVE;

LEAGUE OF WOMEN VOTERS

OF TEXAS; and TEXAS STATE
CONFERENCE OF NAACP UNITS

Plaintiffs,

v. Case No. 3:19-cv-00041

DAVID WHITLEY, Texas Secretary of State,
in his official capacity; KEITH INGRAM,
Texas Director of Elections, in his official
capacity: CHERYL JOHNSON, Voter
Registrar for Galveston County_, in her official
capacity; PAMELA OHLENDORF, Elections
Administrator for Caldwell County, in her
official capacity; KIRSTEN SPIES, Tax
Assessor and Voter Registrar for Blanco
County, in her official capacity; TERRI
HEFNER, Elections Administrator for Fayette
County, in her official capacity;

BETH ROTHERMEL, County Clerk

and Voter Registrar for Washington County,
in her official capacity.

\./\_/\_/\_/\./\_/\_/V\/\./\./\/\/\/\_/\/\_/\/\_/\-/\./\-/\_/\-/\/\./\-/

Defendants.

DECLARATION OF GRACE CHIMENE

My name is Grace Chimene. I am over the age of 18 and capable of making this

declaration. The facts stated herein are Within my personal knowledge

l. I am the President of the League of Women Voters of Texas (“the League”).

 

 

 

 

2. The League is a non-profit organization with its main offices in Austin,

Texas.

3. The League is a non-partisan organization whose mission includes

empowering voters, defending democracy and envisioning a democracy
where every person has the desire, the right, the knowledge and the
confidence to participate

4. The League has chapters in 31 Texas counties and 2700 individual members
all across the state, including in Galveston and Caldwell Counties.

5. The League’s membership includes individuals who are naturalized citizens.

6. In fulfilling our mission, members of the League register voters across the

state of Texas.

7. The League’s voter registration efforts include having its members attend

naturalization ceremonies in order to register newly naturalized citizens.
8. The League uses its time and resources to help facilitate its members’

registration activities, including registering individuals at naturalization

ceremonies.

9. The League believes that the Secretary of State’s actions in issuing his
Advisory and the counties’ actions in following up on this Advisory pose a

great risk of undoing the work the League has done in registering newly

naturalized citizens.

 

10. The League believes that registering new citizens at naturalization
ceremonies should be a celebration of our democracy. The Secretary’s
actions frustrate our work to ensure these citizens have the desire, the right,

[ the knowledge and the confidence to participate in our democracy.

 

ll.When the League first heard about the Secretary’s Advisory, the
organization immediately began spending time and energy trying to
understand its impact on our work.

lZ.The League put together and issued a press release in response to the
Secretary’s Advisory.

13. On January 28, 2019, the League and other non-profit organizations issued
a letter to the Secretary of State that detailed potential problems with the
Secretary’s Advisory.

14. On January 28, 2019, I, in my capacity as the League’s President, gave an
interview to National Public Radio discussing the problems with the
Secretary’s actions and his Advisory.

15. On January 31, 2019, the League, along with the other non-profit
organizations, issued a follow-up letter to the Secretary of State due to the

lack of a satisfactory response to our first letter.

 

 

16.The League has been providing information directly to its chapters and
members to update them on the current state of the Advisory and on what
actions individual counties are taking in regards to the Advisory.

l7.0n February 4, the League issued its monthly newsletter. We had to

significantly alter plans for the newsletter in order to address the Secretary’s

actions.

lS.In order to stay up to date on latest situation, the League has been
continuously monitoring developments related to the Secretary’s Advisory.

19.1 estimate that l have spent approximately 30 hours dealing with fallout from
the Advisory, and I estimate that our Voting Rights and Election Law Issue
Chair has spent 30-40 hours dealing with fallout from the advisory. This
includes responding to inquiries from media and from the public, and
formulating strategies for what steps we want to take in response to the
Advisory.

20. Dealing with the fallout from the Advisory has taken away substantial time

and resources from other League activities

ZI.February 4 is our Make Democracy Work dinner, which is our only annual
fundraising dinner. lt is a major event for the League, as we are a volunteer-
based organization and have limited resources. We count on this dinner to

provide funding for our activities throughout the year.

 

ZZ.February 4 and 5 are also our lobby days, in which members of the League
come to Austin to meet with State Representatives and Senators and
advocate for the League’s legislative agenda. Preparing for a large volunteer
event like this takes countless hours.

23.The Advisory has also taken time away from planning for our upcoming

state board meeting.

24. We are spending time and resources formulating strategies for how the
Advisory will affect our ongoing efforts to register voters at naturalization
ceremonies.

25. In our voter registration and civic engagement activities, if we come across
naturalized citizens who might have been affected by the Advisory, we will
have to take steps to help them ensure that they remain registered to vote, or
we will have to re-register them if their registration was cancelled.

26. If the Advisory is not rescinded, we will need to significantly adjust our
plans for voter engagement Any time we spend re-registering naturalized
citizens or counseling concerned naturalized citizens about the purge lists is
time that we could otherwise spend registering more voters.

27. We are a volunteer-based group with extremely limited resources, and any
time and funds that are spent dealing with this Advisory now, and in the

future if it remains in place, are resources that would otherwise go towards

 

 

 

accomplishing our primary mission. This will detract from our normal voter

registration, voter education, get-out-the-vote, and election protection efforts
surrounding local, state and federal elections across Texas. The drain on our
resources away from these efforts is particularly costly in the crucial period
leading up to an election--including the upcoming May 4, 2019 election--

when these efforts are most useful to the communities we serve.

This Declaration is made pursuant to 28 U.S.C. § 1746. l declare under penalty of

perjury that the foregoing is true and correct.

:-:

Grace Chimene

President, League of Women Voters of
Texas

